OPINION — AG — ** PHARMACY — QUALIFICATION — LICENSE ** IF THE LAW IN ARKANSAS (OUT OF STATE) ON JUNE 29, 1929, REQUIRED PERSONS TAKING AN EXAMINATION BEFORE THE BOARD OF PHARMACY THEREOF TO HAVE GRADUATED FROM A SCHOOL OF PHARMACY REQUIRING NOT LESS THAN TWO YEARS OF SCHOOL WORK, WHICH SCHOOL WAS THEN APPROVED BY THE BOARD OF PHARMACY OF ARKANSAS, YOUR BOARD HAS THE POWER TO ISSUE TO THE PHARMACIST MENTIONED BY YOU A RECIPROCAL CERTIFICATE OF REGISTRATION AS A REGISTERED PHARMACIST OF OKLAHOMA, THAT IS, IF HE MAKES A PROPER APPLICATION THEREFORE AND PAYS THE REQUIRED FEE OF $15.00 (STATE PHARMACY BOARD, QUALIFICATIONS) CITE: 59 O.S. 334 [59-334] (FRED HANSEN)